Citation Nr: 9909235	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-34 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to authorization for medical services in non-
Department of Veterans Affairs (VA) facilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to December 
1950.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 decision by the VA Medical 
Center (VAMC) in Portland, Oregon, which denied the claim.

This matter was previously before the Board in March 1997, at 
which time the Board upheld the determination that the 
veteran was not entitled to authorization of medical services 
at non-VA facilities.  However, in October 1998, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") remanded the issue for 
readjudication by the Board based on a failure to provide 
adequate reasons and bases for denying the claim.

In January 1999, the Board concluded that medical 
determinations were necessary in order to adjudicate the 
veteran's claim.  As a result, the Board remanded the case to 
the Portland VAMC for additional development.  The case has 
now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board has 
determined that the VAMC substantially complied with the 
directives of the January 1999 remand.  Accordingly, a new 
remand is not warranted under Stegall v. West, 11 Vet. 
App. 268 (1998).

It is noted that the Court's October 1998 decision also 
directed the Board to grant an earlier effective date of 
February 16, 1989, for the award of special monthly pension 
based on the need for regular aid and attendance.  The 
earlier effective date was granted by the Board in January 
1999, and was subsequently reflected in a rating decision by 
the VA Regional Office (RO) in Portland, Oregon, later that 
same month.  

It is also noted that the March 1997 Board decision remanded 
the issue of entitlement to allowance of additional 
unreimbursed medical expenses for additional development.  
However, the veteran withdrew this issue from appeal by 
correspondence dated in April 1997.  See 38 C.F.R. § 20.204 
(1998).


FINDINGS OF FACT

1.  The evidence on file does not show that the Portland VAMC 
is incapable of providing the necessary medical care to the 
veteran.

2.  The veteran lives within 25 miles of the Portland VAMC.

3.  The veteran is in need of special transportation 
assistance in order to obtain medical treatment regardless of 
whether it is from a VA or a non-VA facility.  Specifically, 
the veteran is in need of wheelchair-assisted transportation.

4.  The Portland VAMC has a contract with American Medical 
Response (AMR) to provide wheelchair and ambulance services 
for eligible veterans.  Further, AMR provides door-to-door 
service, and is capable of meeting special needs of the 
veteran including oxygen, pumps, alternate sized wheelchairs, 
etc.


CONCLUSION OF LAW

The veteran is not entitled to authorization of medical 
services at non-VA facilities.  38 U.S.C.A. § 1703 (West 
1991); 38 C.F.R. §§ 17.52, 17.53, 17.54 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  As a preliminary matter, it is noted that the 
veteran has had a permanent and total disability rating for 
pension purposes since October 1964.  Additionally, he was 
awarded special monthly pension based on the need for the 
regular aid and attendance of another person by an August 
1994 Board decision.

The veteran has been identified as having the following 
medical disabilities: psychophysiological reaction, 
neurological, passive aggressive personality disorder; 
bronchial asthma with bronchitis and emphysema; obesity; 
myopia; nasal fracture; duodenal ulcer; appendectomy scar; 
old scar of the left inguinal region; thymolysis, status-post 
circumcision; arteriosclerotic heart disease; diabetes 
mellitus; osteoarthritis of the lumbar spine; chronic 
muscular strain of the neck and left trapezia; chronic 
muscular strain of the upper thoracic spine; synovitis of 
both hips; chronic bilateral knee pain with synovitis and 
osteoarthritis; chronic muscular strain of the ankle and 
foot, as well as degenerative joint disease of the right 
foot; tendonitis of both elbows; synovitis of the hands; 
polycythemia vera; and history of right meralgia 
paresthetica.  The documents assembled for the Board's review 
contain numerous VA and private medical records regarding the 
veteran's various disabilities.  These records cover a period 
of many years up to the present time.  Among other things, 
these records include VA examinations conducted in October 
1991, December 1991, and December 1992; private medical 
examinations conducted in August 1991, September 1991, and 
January 1992; reports of emergency medical treatment in March 
and December 1992.

The evidence on file also shows that the veteran was banned 
from non-emergency health care at the Portland VAMC beginning 
in September 1986 due to behavioral problems.  The veteran 
was informed that in order to receive further VA medical 
services he was required to sign a health care agreement 
form.  However, the veteran has refused to sign this 
agreement.  As noted in the March 1997 Board decision, this 
requirement was determined to be necessary by a VAMC Chief of 
Staff and by a VAMC Director.  Also, this health care 
agreement specifies what comprehensive health care for the 
veteran includes and what is necessary on his part for safe 
and appropriate medical care.  In the March 1997 decision, 
the Board found that determinations of the need for and 
appropriateness of specific types of medical care and 
treatment for an individual are medical determinations.  
Thus, the Board concluded that it did not have jurisdiction 
over the issue of whether the veteran must sign the health 
care agreement in order to receive VA medical services.  This 
holding was upheld by the Court in October 1998.

With respect to the instant case, the Board notes that the 
veteran first requested that he be provided with a "fee 
basis card" in correspondence dated September 20, 1994.  He 
stated that even though he was within the "mileage zone," 
he was barred from the VA hospital.  Therefore, he contended 
that he needed fee service.  It is noted that this 
correspondence was addressed to the Coordinated Care Review 
Board.

W. T. Galey, M.D., the Chief of Staff of the Portland VAMC, 
responded to the veteran's request by correspondence dated 
September 23, 1994.  Dr. Galey acknowledged the veteran's 
recent letter to the Coordinated Care Review Board requesting 
a fee basis card.  The veteran was informed that this Board 
served an advisory role about clinical decision related to 
safe and appropriate medical care, and that the request for a 
fee basis card was an administrative determination.  However, 
Dr. Galey informed the veteran that his staff had contacted 
the fee basis office on the veteran's behalf and found that 
he was not eligible for fee basis care.  Nevertheless, the 
Chief of Staff informed the veteran that he continued to be 
eligible for care at the VAMC provided he sign the health 
care agreement form.

The veteran subsequently submitted his Notice of Disagreement 
in October 1994 on the issue of entitlement to authorization 
of medical services at non-VA facilities.  He contended that 
he needed a fee basis card because of the difficulty he had 
in traveling due to his various disabilities.  Furthermore, 
he stated that he needed a fee basis card because of VA's 
refusal to reimburse him for the expenses he incurred to 
travel back and forth from the VA hospital.  He asserted that 
he could not afford these expenses.

In his Substantive Appeal, dated in October 1995, the veteran 
acknowledged that he lived within 25 miles of the Portland 
VAMC.  However, he indicated that his medical disabilities 
were such that it was extremely difficult for him to travel 
to the VAMC.  He reported that he used a wheelchair and was 
also required to carry an oxygen bottle whenever he traveled.  
Trips to the nearest VA facility were reported to be a real 
"hardship."

In a statement dated August 16, 1996, the veteran expressed 
his continued disagreement with the denial of authorization 
for medical services in non-VA facilities.  He asserted that 
he had had problems with the VA medical system since 1978 or 
1979, and that he felt singled out for "special treatment" 
since that period.  For example, he reported that in 1982 or 
1983 he requested to see a "eurologist," but was reportedly 
informed by a triage nurse that there was a six month wait to 
get into the "eurology" clinic.  However, the veteran 
reported that he went around the nurse to see the 
"eurologist," who diagnosed him with diabetes mellitus.  The 
veteran emphasized that this could have been a potentially 
life-threatening situation.  He also contended that the 
requirement that he sign a health care agreement form was 
another example of this "special treatment."

By correspondence dated August 28, 1996, the Portland VAMC 
acknowledged receipt of the veteran's August 16, 1996 
statement, regarding the denial of a fee basis card and the 
requirement that he sign a health care agreement.  The VAMC 
informed the veteran that they had reviewed this matter and 
all the material in his claims folder again, and continued 
the denial of his claim.

The Board upheld the VAMC's determination that the veteran 
was not entitled to authorization for medical services at 
non-VA facilities in a March 1997 decision.  However, in 
October 1998, the Court remanded this issue for 
readjudication based on the Board's failure to provide 
adequate reasons or bases for denying the claim.  With 
respect to the Court's instructions, it is noted that 
Appellant's Brief argued that no consideration had been given 
to the veteran's medical condition, nor was the veteran 
accorded an examination to determine whether his condition 
precluded appropriate treatment in a VA facility pursuant to 
38 C.F.R. § 17.52(a)(2)(iii).  It was also argued in the 
Appellant's Brief in Reply to Appellee's Brief that the 
Board's reasons and bases were inadequate because it failed 
to address the veteran's contention that the use of the 
Portland VA facilities created a geographic hardship for him 
because of his disabilities.

A Report of Contact, dated December 15, 1998, is on file in 
which it was noted that the veteran claimed to be "banned" 
from the VA Medical Center system.  However, after speaking 
with an official at the RO, the veteran had subsequently 
received his most recent transfusion from this facility.

In January 1999, the Board determined that the veteran's 
contention involved a question of medical judgment.  
Therefore, the Board was of the opinion that additional 
development would be helpful in adjudication of the issue of 
entitlement to authorization of medical services at non-VA 
facilities.  Accordingly, the Board remanded the case for the 
Portland VAMC to refer the veteran's records to an 
appropriate medical specialist for an opinion as to the 
degree of hardship involved in the veteran's travel from his 
home to the nearest VA facility.  Thereafter, the originating 
agency was to readjudicate the veteran's claim.

Following the Board's remand, an opinion dated January 27, 
1999, was promulgated by S. Toth, R.N., B.S.N., regarding the 
veteran's contentions.  It is noted that S. Toth is the 
Director of the Coordinated Care Program.  S. Toth concluded 
that the veteran's medical condition required that he be 
transported by wheelchair van, even for non-emergent care.

In a Supplemental Statement of the Case, dated January 29, 
1999, the VAMC confirmed and continued the denial of the 
veteran's claim.  The VAMC noted that a VA provider 
determined that the veteran could be transported to the VAMC 
using a wheelchair transportation service.  It was noted that 
the Portland VAMC has a contract with AMR to provide 
wheelchair and ambulance services for eligible veterans.  
Further, it was noted that AMR provides door-to-door service, 
and is capable of meeting special needs of the veteran 
including oxygen, pumps, alternate sized wheelchairs, etc.

Legal Criteria.  When VA facilities or other government 
facilities are not capable of furnishing economical hospital 
care or medical services because of geographic 
inaccessibility or are not capable of furnishing care or 
services required, VA may contract with non-VA facilities for 
care in certain instances.  38 U.S.C.A. § 1703; 38 C.F.R. § 
17.52 (formerly 17.50b). 

38 C.F.R. § 17.53 (formerly 17.50c) sets forth limitations on 
use of public or private hospitals.  That section provides 
that the admission of any patient to a private or public 
hospital at VA expense will only be authorized if a VA 
medical center or other Federal facility to which the patient 
would otherwise be eligible for admission is not feasibly 
available.  A VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required, makes it necessary or 
economically advisable to use public or private facilities.  
In those instances where care in public or private hospitals 
at VA expense is authorized because a VA or other Federal 
facility is not feasibly available, as defined in this 
section, the authorization will be continued after admission 
only for the period of time required to stabilize or improve 
the patient's condition to the extent that further care is no 
longer required to satisfy the purpose for which it was 
initiated.

When VA facilities are not capable of furnishing the care or 
services required, the VA Secretary, as authorized in Section 
1710 of this title, may contract with nondepartment 
facilities in order to furnish any of the following:  (1) 
Hospital care to a veteran for the treatment of (a) a 
service-connected disability, (b) a disability for which the 
veteran was discharged or released from active military 
service, or (c) a disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; (2) Medical services for the treatment of any 
disability of (a) a veteran with a service-connected 
disability evaluated as at least 50 percent disabling, (b) a 
veteran who has been furnished hospital care, nursing home 
care, domiciliary care, or medical services, and requires 
medical services to complete treatment incident to such care 
or services or (c) a veteran who is in receipt of increased 
pension or additional compensation or allowances based on the 
need of regular aid and attendance or by reason of being 
permanently housebound if the Secretary has determined, based 
on an examination by a VA physician (or, in areas where no 
such physician is available, by a physician carrying out such 
function under a contract or fee arrangement), that the 
medical condition of such veteran precludes appropriate 
treatment at VA facilities; and (3) Hospital care for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran presently receiving 
medical services in a VA facility or nursing home.  
38 U.S.C.A. § 1703; 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54.

Medical determinations, such as determinations of the need 
for and appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the Board's jurisdiction.  38 C.F.R. § 20.101 
(1998).

In Meakin v. West, 11 Vet. App. 183, 186 (1998), the Court 
held that in determining whether a claimant would be entitled 
to fee basis outpatient medical care, it must be established 
not only that the applicant is a veteran and that he seeks 
treatment for a service-connected disability, but also that 
VA facilities are either (1) geographically inaccessible, or 
(2) not capable of providing the care or services that the 
veteran requires.  With regard to the latter, the Court held 
that the determination of whether a VA facility was capable 
of furnishing specific care or services does not involve a 
decision as to the "need for and appropriateness of specific 
types of medical care and treatment," as contemplated by 38 
C.F.R. § 20.101.  The Court held that an administrative 
determination must first be obtained under 38 U.S.C.A. § 1703 
as to whether the VA facility is capable of furnishing a 
previously determined course of care, services, or treatment.

Analysis.  In the instant case, the veteran has expressed 
dissatisfaction with the quality of medical services he has 
received from VA, and has alleged that he has felt singled 
out for "special treatment" for many years.  However, he 
has not specifically contended nor presented any evidence 
that the Portland VAMC is actually incapable of providing the 
necessary care for his various medical disabilities under "a 
previously determined course of care, services, or 
treatment."  See Meakin, 11 Vet. App. at 187.  Rather, he 
has contended that the severity of his medical disabilities 
are such that travel to the nearest VA facility (the Portland 
VAMC) is a geographic hardship.  Thus, it would appear that 
the veteran has conceded that the Portland VAMC is capable of 
providing the appropriate medical services.

Further, the evidence on file shows that the officials of the 
VAMC have made an administrative determination that the 
facility is capable of providing the necessary medical care 
for the veteran under the previously determined course of 
care, services, or treatment.  This is shown by the 
correspondence issued September 23, 1994, and August 28, 
1996, wherein the VAMC determined that the veteran was not 
entitled to a fee basis card.  The Board particularly notes 
the fact that the August 28, 1996, correspondence stated that 
all of the records in the veteran's claims folder had been 
reviewed prior to making this determination.  As stated 
above, there are numerous medical records on file from both 
the VA and private health care providers which document the 
veteran's various medical disabilities over a period of many 
years to the present.  Therefore, these records detail the 
determined course of medical care for the veteran's various 
disabilities.  Since the VAMC knew what course of medical 
care was required from these records, the denial of veteran's 
claim indicates that the VAMC determined that the facility 
was capable of complying with this previously determined 
course of care as detailed in these records.

The Board also finds that the evidence on file indicates that 
not only has the Portland VAMC made an administrative 
determination that it is capable of furnishing the previously 
determined course of care, services, or treatment, but a 
medical determination has been made to this effect as well.  
As stated above, the VAMC has informed the veteran that in 
order to receive further VA medical services he is required 
to sign a health care agreement, and it has been found that 
this agreement constitutes a medical determination.  Since 
the medical records on file detail the determined course of 
medical care for the veteran, the Board finds that the health 
care agreement form represents a medical determination by the 
Portland VAMC that it is capable of providing the necessary 
medical care for the veteran's disabilities.

In short, the Board finds that the Portland VAMC has made 
both an administrative and medical determination that it is 
capable of providing the veteran with the necessary medical 
care.  As there is no evidence on file to show otherwise, the 
Board concludes that this determination is correct.  This is 
especially true given the finding that the VAMC has made a 
medical determination on this issue, in that to do otherwise 
would require the Board to substitute its own unsubstantiated 
medical conclusion for that of a qualified medical 
professional in violation of the law.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

With respect to the issue of geographic hardship, the Board 
notes that the veteran has acknowledged that he lives within 
25 miles of the Portland VAMC.  However, he has contended 
that the severity of his medical disabilities are such that 
travel to this facility is a geographic hardship in that he 
needs to use a wheelchair and carry an oxygen bottle.  The 
Board also notes that the January 27, 1999, opinion from S. 
Toth supports the conclusion that the veteran's medical 
condition requires that he be provided with special 
transportation assistance in order to travel.  Moreover, the 
evidence, including the veteran's own contentions, indicate 
that he requires these special transportation services 
whenever he travels to any location.  Given these facts, the 
Board is of the opinion that the veteran would be entitled to 
authorization for medical services in non-VA facilities if 
the Portland VAMC is not capable of accommodating his special 
transportation needs in order for him to receive medical care 
at that facility.

As noted in the January 1999 Supplemental Statement of the 
Case, the Portland VAMC has a contract with AMR to provide 
wheelchair and ambulance services for eligible veterans.  
Further, AMR provides door-to-door service, and is capable of 
meeting special needs of the veteran including oxygen, pumps, 
alternate sized wheelchairs, etc.  Therefore, the Board finds 
that the Portland VAMC is capable of accommodating the 
veteran's special needs so that travel to the facility is not 
a geographic hardship.  Moreover, the evidence on file, 
including the December 15, 1998, Report of Contact, shows 
that the veteran has received treatment at the VAMC on 
numerous occasions in the past.

The Board notes that it was argued in Appellant's Brief that 
the reasons and bases of the March 1997 decision were 
inadequate in that VA failed to provide the veteran with an 
examination as required under 38 C.F.R. § 17.52(a)(2)(iii).  
As an initial matter, the Board notes that this argument 
actually contends that the prior denial was deficient because 
of a failure in the duty to assist, rather than a lack of 
adequate reasons and bases.  See 38 U.S.C.A. § 5107(a).  
Regarding this contention, the Board notes that the Court has 
held that the duty to assist is not exclusively a "one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The evidence on file shows that the veteran has continually 
refused to sign the health care agreement in order to receive 
further VA medical services.  Additionally, as stated above, 
there are numerous medical records on file which show the 
nature and severity of the veteran's various disabilities.  
These include numerous examination reports that were 
conducted in 1991 and 1992, shortly before the VAMC initially 
denied the veteran's claim in September 1994.  As such, the 
Board finds that these records adequately fulfill the 
requirement for an examination.  Furthermore, the Board has 
determined that the evidence, including the veteran's own 
contentions, shows that he is in need of special 
transportation assistance whenever he travels.  As this 
special assistance is necessary regardless of whether the 
veteran is traveling to a VA or a non-VA medical facility, 
the Board finds that an examination would provide no useful 
purpose in the adjudication of the instant case.

For the reasons stated above, the Board finds that the 
Portland VAMC is capable of providing the necessary medical 
treatment for the veteran's disabilities, as well as handling 
his special transportation needs to insure that travel to the 
facility is not a geographic hardship.  Therefore, the 
veteran does not meet the requirements for authorization of 
medical care at non-VA facilities, and his claim must be 
denied.


ORDER

Entitlement to authorization for medical services in non-VA 
facilities is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 
- 12 -


- 1 -


